*454ON APPLICATION FOR REHEARING
En Banc.
PER CURIAM.
By his application for rehearing, the defendant-appellant has called to our attention that inadvertently in our decree, we provided that the increase in the award shall bear legal interest from March 15, 1963; whereas, instead, legal interest on the additional award should have been awarded from August 2, 1961, the date of the taking, LSA-R.S. 48:455.
Accordingly, the judgment is amended so to provide, and as thus amended, our original judgment is reinstated; and the application for rehearing herein is denied. The right is reserved to the plaintiff-appel-lee to apply for further rehearing insofar as our original decree is changed by the present “Per Curiam” opinion.
Judgment amended and reinstated; application for rehearing denied.